Filed 02/06/20                        Case 19-21198                              Doc 51



       1                             FOR PUBLICATION
       2                     UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF CALIFORNIA
       3
       4   In re: DUMACE LEONARD LEGRAND,  )       Case No. 19-21198-C-7
                                           )
       5                       Debtor.     )       Dkt. Control No. SJT-1
           ________________________________)
       6
       7                                 OPINION
       8             Before: Christopher M. Klein, Bankruptcy Judge
                                    _________________
       9
           Susan J. Turner, River City Law, Sacramento, CA, for Debtor
      10
           Laura McCarthy Hoalst, Winn Law Group, Fullerton, CA, for
      11   Respondents Cavalry Portfolio Services, Cavalry SPV-1, LLC, &
           Winn Law Group           _______________
      12
      13   CHRISTOPHER M. KLEIN, Bankruptcy Judge:
      14         “No fair ground of doubt as to whether the [bankruptcy
      15   discharge] order barred the creditor’s conduct” warrants civil
      16   contempt says the Supreme Court.    Taggart v. Lorenzen, 139 S.Ct.
      17   1795 (2019).   This is such a case.
      18         Although civil contempt for discharge violations is
      19   warranted, the automatic stay remedy under 11 U.S.C. § 362(k)(1)
      20   applies because the series of offending wage garnishments began
      21   before discharge at the behest of debt collectors who had no
      22   sense of urgency about obeying the law.     Civil contempt’s milder
      23   remedies do not eclipse the stronger medicine of § 362(k)(1).
      24         There would have been no violations if the respondents had
      25   terminated their earnings withholding order before “closing”
      26   their files and sticking their heads in the sand.    Debt
      27   collectors have an affirmative duty upon learning of bankruptcy
      28   to terminate garnishments they have launched.
Filed 02/06/20                        Case 19-21198                            Doc 51



       1         The stay-violating conduct having been “willful” within the
       2   meaning of § 362(k)(1) and there also being “no fair ground of
       3   doubt as to whether” the automatic stay and the discharge
       4   injunction barred the garnishments, § 362(k)(1) stay violation
       5   remedies, including punitive damages, are appropriate.
       6
       7                                  Facts
       8         Cavalry SPV I, LLC, as assignee of Citibank, N.A.
       9   (“Cavalry”), obtained a $20,791.07 money judgment against Dumace
      10   LeGrand in a California state court.
      11         A Writ of Execution directed to the Sheriff of Los Angeles
      12   County was issued January 8, 2019.
      13         An Application for Earnings Withholding Order and an
      14   Earnings Withholding Order (“EWO”) were prepared January 30,
      15   2019, on official California forms on behalf of Cavalry by its
      16   attorney, Winn Law Group (“Winn”), filed February 4, 2019, and
      17   served on LeGrand’s employer on February 5, 2019.
      18         Winn advertises its expertise in debt collection matters as
      19   the “premier creditor’s rights firm in California.”1
      20         The Employer’s Return form on the EWO reported gross
      21   earnings of $1,008.00 during the last weekly pay period.     It
      22   further reported in Item 5 that “employer has received another
      23   order affecting the employee’s earnings and earnings are being
      24   withheld for this other order because this order does not have
      25   higher priority.”   The other order was described as “CA Child
      26
      27         1
                 Website: “Winn Law Group is the premier creditor rights
      28   law firm in California.” http://www.winnlawgroup.com/about
           (viewed January 21, 2020).

                                            2
Filed 02/06/20                        Case 19-21198                               Doc 51



       1   Support, Case 15FL00805MOD4, currently $216.48 weekly.”
       2         The Employer’s Return did not check the box:    “This order is
       3   not effective for the reason shown in Item 5.     It is returned to
       4   the levying officer with this return.”     Thus, the Employer’s
       5   Return made clear that it was retaining the order, which is the
       6   result contemplated by California Code of Civil Procedure
       7   § 706.030(c)(3) when there is extant withholding for support.
       8         Cavalry and Winn received the Employer’s Return dated
       9   February 14, 2019, noting the existing withholding for support.
      10         LeGrand filed chapter 7 case No. 2019-21198 on February 28,
      11   2019.   His chapter 7 discharge was entered June 17, 2019.    The
      12   chapter 7 case was closed June 24, 2019.
      13         Cavalry and Winn were listed as creditors and admit that
      14   they had notice of the case and of the discharge.
      15         Upon learning of the filing of the chapter 7 case, Cavalry
      16   and Winn “closed” their files, but they did not terminate
      17   Cavalry’s EWO even though they admit that they had an affirmative
      18   duty to do so.   Nor is it controverted that they knew from the
      19   Employer’s Return that their EWO had been retained by LeGrand’s
      20   employer and, thus, remained potentially effective.
      21         LeGrand’s employer did not have notice of the existence of
      22   his bankruptcy case until June 28, 2019, eleven days after his
      23   discharge was entered.
      24         The employer honored Cavalry’s EWO for payrolls of May 22,
      25   June 19, June 26, July 3, July 10, July 17, and August 7, 2019,
      26   for a total of $883.35.
      27         On July 10, 2019, LeGrand’s counsel sent to Winn a letter by
      28   fax transmission (which was received) demanding immediate


                                            3
Filed 02/06/20                        Case 19-21198                            Doc 51



       1   termination of the garnishment, return of collected funds,
       2   $500.00 in damages, and $500.00 in attorney’s fees.    Her letter
       3   stated an intent to pursue formal action if there was no
       4   resolution by July 15, 2019.    She followed her letter with
       5   repeated futile attempts to talk with Winn by way of voicemail
       6   messages requesting that her calls be returned.
       7         Winn did not respond to the July 10 letter from LeGrand’s
       8   counsel, did not respond to counsel’s voicemail messages, and did
       9   not otherwise attempt to communicate with her before she filed
      10   and served the motion for sanctions and fees on July 26, 2019.
      11         On July 29, 2019, Winn executed, for Cavalry, a Notice of
      12   Termination of EWO and sent a copy to LeGrand’s counsel.    This
      13   was Winn’s first communication to LeGrand’s counsel.
      14           The Notice of Termination was directed to the Los Angeles
      15   County Sheriff, who supposedly terminated the EWO on August 2,
      16   2019, but not in time to prevent another garnishment on August 7.
      17         This court issued an Order to Show Cause why Cavalry and
      18   Winn should not be held in civil contempt or otherwise sanctioned
      19   for violating the automatic stay and the discharge injunction.
      20
      21                                  Analysis
      22         Assessing the questions of automatic stay violation, civil
      23   contempt, and their consequences requires an excursion through
      24   the California wage garnishment statute.
      25
      26                                     I
      27         California wage garnishment procedure is prescribed by
      28   Chapter 5 of the California Code of Civil Procedure.    CAL. CODE


                                             4
Filed 02/06/20                        Case 19-21198                             Doc 51



       1   CIV. PRO. §§ 706.010 - 706.154.
       2
       3                                     A
       4         The dramatis personae include “judgment creditor,” “judgment
       5   debtor” (aka “employee”2),” “employer,”3 and the “levying
       6   officer” (Sheriff or authorized public officer).
       7
       8                                     B
       9         The key concepts relevant here are “earnings,”4 “disposable
      10   earnings,”5 “writ of execution,” “earnings withholding order,”6
      11
      12
      13         2
                 “Employee” includes “any individual who performs services
      14   subject to the right of the employer to control both what shall
           be done and how it shall be done.” CAL. CODE CIV. PRO.
      15   § 706.011(e).
      16         3
                 “‘Employer’ means a person for whom an employee performs
           services as an employee.” CAL. CODE CIV. PRO. § 707.011(f). And,
      17   “‘Person’ includes an individual, a corporation, a partnership or
           other unincorporated association, a limited liability company,
      18   and a public entity.” CAL. CODE CIV. PRO. § 706.011(i).
      19         4
                 “‘Earnings’ means compensation payable by an employer to an
      20   employee for personal services performed by such employee,
           whether denominated as wages, salary, commission, bonus, or
      21   otherwise.” CAL. CODE CIV. PRO. § 706.011(b).
                 5
      22         “‘Disposable earnings’ means the portion of an individual’s
           earnings that remains after deducting all amounts required to be
      23   withheld by law.” CAL. CODE CIV. PRO. § 706.011(a).
      24         6
                 A writ of execution is prerequisite to obtaining an
           earnings withholding order: “If a writ of execution has been
      25   issued in the county where the judgment debtor’s employer is
      26   required to be served and the time specified in subdivision (b)
           of Section 699.530 for levy on property under the writ has not
      27   expired, a judgment creditor may apply for the issuance of an
           earnings withholding order by filing an application with a
      28   levying officer in such county who shall promptly issue an
           earnings withholding order.” CAL. CODE CIV. PRO. § 706.102(a).

                                             5
Filed 02/06/20                        Case 19-21198                            Doc 51



       1   “employer’s return,” “levy of execution,”7 “lien created by
       2   service of earnings withholding order,”8 “withholding period,”9
       3   “priority of earnings withholding order,”10 “withholding order
       4   for support,”11 “ineffective earnings withholding order,”12
       5
                 7
       6         “[A] levy of execution upon the earnings of an employee
           shall be made by service of an earnings withholding order upon
       7   the employer.” CAL. CODE CIV. PRO. § 706.021.
                 8
       8         “Service of an earnings withholding order creates a lien
           upon the earnings of the judgment debtor that are required to be
       9   withheld pursuant to the order and upon all property of the
           employer subject to the enforcement of a money judgment in the
      10   amount required to be withheld pursuant to such order. The lien
           continues for a period of one year from the date the earnings of
      11   the judgment debtor become payable unless the amount required to
           be withheld pursuant to the order is paid as required by law.”
      12
           CAL. CODE CIV. PRO. § 706.029.
      13         9
                 “‘[W]ithholding period’ means the period which commences on
      14   the 10th day after service of an earnings withholding order upon
           the employer and which continues until the earliest of the
      15   following dates:
                (1) The date the employer has withheld the full amount
      16   required to satisfy the order.
                (2) The date of termination specified in a court order
      17   served on the employer.
                (3) The date of termination specified in a notice of
      18   termination served on the employer by the levying officer.
      19        (4) The date of termination of a dormant or suspended
           earnings withholding order as determined pursuant to Section
      20   706.032.” CAL. CODE CIV. PRO. § 706.022(a).
                 10
      21         The rule is first in time, first in right: “An employer
           shall comply with the first earnings withholding order served
      22   upon the employer.” CAL. CODE CIV. PRO. § 706.023(a).
      23         11
                  “A ‘withholding order for support’ is an earnings
           withholding order issued on a writ of execution to collect
      24   delinquent amounts payable under a judgment for the support of a
           child, or spouse or former spouse, of the judgment debtor.” CAL.
      25
           CODE CIV. PRO. § 706.030(a).
      26         12
                 An “ineffective” earnings withholding order results “[i]f
      27   the employer is served while an employer is required to comply
           with another earnings withholding order with respect to the
      28   earnings of the same employee, in which event the subsequent
           order that is “ineffective” until the prior order is terminated.

                                           6
Filed 02/06/20                          Case 19-21198                             Doc 51



       1   “dormant EWO,” and “suspended EWO.”
       2         A cousin not governed by the Wage Garnishment Law is the
       3   “earnings assignment order for support,” which, as an assignment,
       4   has superpriority over all EWOs.13
       5
       6                                      C
       7         The lien created by service of an EWO puts the employer at
       8   risk of liability for so long as the EWO remains in the hands of
       9   the employer.   In addition to being a lien on the employee’s
      10   wages, it constitutes a lien on employer’s property in the amount
      11   required to be withheld.    CAL. CODE CIV. PRO. § 706.029.
      12
      13                                      D
      14         Situations involving multiple EWOs receive three alternative
      15   treatments under the California Wage Garnishment Law.
      16
      17                                      1
      18         First, the usual rule is that EWOs of equal priority are
      19   honored seriatum – first come, first served.     If one such EWO is
      20   in force when the employer receives a second EWO of equal or
      21   lesser priority, the second EWO is “ineffective” and is returned
      22
      23   CAL. CODE CIV. PRO. § 706.23(c).
      24         13
                  “‘Earnings assignment order for support’ means an order,
           made pursuant to Chapter 8 (commencing with Section 5200) of Part
      25   5 of Division 9 of the Family Code or Section 3088 of the Probate
      26   Code, which requires an employer to withhold earnings for
           support.” CAL. CODE CIV. PRO. § 706.011(d). They are not governed
      27   by the Wage Garnishment Law, are not “earnings withholding
           orders,” and have priority over any EWO. ALAN M. AHART, CALIFORNIA
      28   PRACTICE GUIDE: ENFORCING JUDGMENTS AND DEBTS § 6:1219 (Rutter Group
           2005) (AHART, ENFORCING JUDGMENTS).

                                              7
Filed 02/06/20                            Case 19-21198                                Doc 51



       1   to the levying officer to await a subsequent levy after the first
       2   EWO is paid in full.   CAL. CODE CIV. PRO. § 706.023(c).14
       3         Or, second, if the second-arriving EWO is senior in
       4   priority, then an EWO already in effect becomes “suspended” while
       5   the priority order is paid but remains in the hands of the
       6   employer to be resumed when the priority EWO is paid in full.
       7   CAL. CODE CIV. PRO. §§ 706.022(a)(4) &     § 706.032(a)(2).15
       8         Or, third, when support is involved, an employer withholds
       9   earnings simultaneously pursuant to an EWO for support (or
      10   earnings assignment order for support) and another EWO.         CAL. CODE
      11   CIV. PRO. § 706.030(c)(3).16
      12         Why the simultaneous treatment?      Simple.   There is a
      13
                 14
      14          “If an earnings withholding order is served while an
           employer is required to comply with another earnings withholding
      15   order with respect to the earnings of the same employee, the
           subsequent order is ineffective and the employer shall not
      16   withhold earnings pursuant to the subsequent order ...” CAL. CODE
           CIV. PRO. § 706.023(c).
      17
                 15
                 “‘Withholding period’ means the period which commences on
      18   the 10th day after service of an earnings withholding order upon
           the employer and which continues until the earliest of the
      19
           following dates: ... (4) The date of termination of a dormant or
      20   suspended withholding order as determined pursuant to Section
           706.032.” CAL. CODE CIV. PRO. § 706.022(a).
      21
                 “(a) Except as otherwise provided by statute: ... (2) If
      22   withholding under an earnings withholding order ceases because
           the judgment debtor’s earnings are subject to an order or
      23   assignment with higher priority, the earnings withholding order
           terminates at the conclusion of a continuous two-year period
      24   during which no amounts are withheld under the order.” CAL. CODE
           CIV. PRO. § 706.032(a)(2).
      25
                 16
      26         “(c) Notwithstanding any other provision of this chapter:
           ... (3) Subject to paragraph (2) and to Article 3 [Restrictions
      27   on Earnings Withholding] (commencing with Section 706.050), an
           employer shall withhold earnings pursuant to both a withholding
      28   order for support and another earnings withholding order
           simultaneously.” CAL. CODE CIV. PRO. § 706.030(c)(3).

                                               8
Filed 02/06/20                          Case 19-21198                                   Doc 51



       1   statutory limit to the amount that may be withheld per pay
       2   period, typically 25 percent of disposable income.          CAL. CODE CIV.
       3   PRO. §§ 706.050 - 706.052.
       4         Consider, as an example, a $300.00 withholding limit due to
       5   disposable income of $1,200.00.     If there is a priority support
       6   order (earnings assignment order or EWO for support) for $250.00,
       7   then the remaining $50.00 is available for the non-support EWO.
       8         But if earnings for a particular pay period do not permit
       9   withholding more than the support amount, then there is nothing
      10   for the EWO to capture and, hence, that EWO is said to be
      11   “dormant.”   CAL. CODE CIV. PRO. § 706.022(a)(4).   The “dormant” EWO
      12   lays to the side ready to pounce whenever there is an amount that
      13   can be withheld in excess of the support amount.
      14         In other words, when an EWO for support and an EWO are
      15   simultaneously in effect, the amount required to be withheld for
      16   support is deducted first and the amount, if any, for the non-
      17   support EWO is determined by subtracting the support amount from
      18   the total amount that could otherwise be withheld under a non-
      19   support order.   AHART, ENFORCING JUDGMENTS §§ 6:1224-25.
      20         In scenarios two (“suspended” EWO) and three (“dormant”
      21   EWO), the employer retains an EWO until it terminates.
      22
      23                                     2
      24         The facts of this case suggest that the third scenario
      25   applied, which permits simultaneous withholding.       The employer,
      26   in light of exposure to the attendant lien, likely would have
      27   returned Cavalry’s EWO as ineffective if it could have done so.
      28


                                             9
Filed 02/06/20                         Case 19-21198                                Doc 51



       1         It appears that what happened is that initially LeGrand’s
       2   income was less than or equal to the support order, and that
       3   Cavalry’s EWO lay “dormant.”    When LeGrand began to work overtime
       4   in May 2019, the increase in income had the effect of raising the
       5   limit on what could be garnished above the sum needed to honor
       6   the support order, at which point Cavalry’s “dormant” EWO pounced
       7   on the surplus available to withhold.
       8         Therein lies the answer to the question, “Why no withholding
       9   before May 22 on Cavalry’s EWO?”       Answer: no increased income
      10   until the May 22 payroll.    LeGrand’s overtime averaged 23.35
      11   hours per week for the seven weeks in question.17
      12
      13                                      E
      14         Cavalry and Winn suggest in defense that an objectively
      15   reasonable basis for their inaction ensues from “irregular”
      16   procedure because their EWO was not immediately returned by the
      17   employer as ineffective.    As there was no irregularity, that
      18   defense is unavailing, especially among expert debt collectors.
      19         Several inescapable facts belie any irregularity supporting
      20   an objectively reasonable explanation.       Cavalry and Winn knew
      21   that their EWO was retained by the employer.       They also knew that
      22   § 706.030(c)(3) requires simultaneous withholding where
      23   withholding for support is involved.       They also knew that the
      24   prior order involved family support.       They also knew that their
      25
      26         17
                 The pay advices for the payment dates May 22, June 19,
      27   June 26, July 3, July 10, July 17, and August 7 reflect overtime
           at an average of 23.35 hours for those seven weeks. The support
      28   for those weeks was $241.84/week, instead of the $216.48/week
           reported in the Employer’s Return the previous February 14.

                                            10
Filed 02/06/20                        Case 19-21198                               Doc 51



       1   EWO would remain effective for up to two years.      They also knew
       2   that the debtor had filed a bankruptcy case triggering the
       3   automatic stay and then had received a discharge triggering the
       4   discharge injunction.   They also knew they had an affirmative
       5   duty to ensure that their “dormant” EWO would not cause any
       6   garnishment violating the automatic stay or discharge injunction.
       7         Finally, after learning on July 10, 2019, that their
       8   “dormant” EWO was triggering garnishments, and with knowledge of
       9   the automatic stay violation beginning with the May 22
      10   garnishment and with knowledge of the discharge injunction, they
      11   waited nineteen days to terminate their EWO on July 29, 2019,
      12   three days after debtor’s counsel filed the instant motion.
      13         Conspicuously absent from the response by Cavalry and Winn
      14   is any attempt to explain, extenuate, or excuse their nineteen-
      15   day delay in terminating their EWO.
      16         In short, there is no objectively reasonable basis for
      17   concluding that the conduct of Cavalry and Winn might be lawful.
      18   Enforcement of their “dormant” EWO in the face of the automatic
      19   stay before discharge exposes them to      § 362(k)(1).
      20
      21                                   II
      22         Automatic stay violation remedies are prescribed by
      23   § 362(k)(1) for victims who are individuals.18     Congress provided
      24   that the court may award actual damages, including costs and
      25   attorneys’ fees, and, in appropriate circumstances, punitive
      26
      27         18
                 Civil contempt also applies to § 362 stay violations,
      28   regardless of whether the victim is an individual. Knupfer v.
           Lindblade (In re Dyer), 322 F.3d 1178, 1189-90 (9th Cir. 2003).

                                           11
Filed 02/06/20                        Case 19-21198                             Doc 51



       1   damages.   11 U.S.C. § 362(k)(1).
       2
       3                                       A
       4         Stay violation liability under § 362(k)(1) continues until
       5   full restitution is actually made or, if after expiration of the
       6   stay, until the court orders full restitution.   Snowden v. Check
       7   Into Cash of Wash., Inc. (In re Snowden), 769 F.3d 651, 659 & 662
       8   (9th Cir. 2014); Sundquist v. Bank of America, N.A. (In re
       9   Sundquist), 566 B.R. 563, 586 (Bankr. E.D. Cal. 2017).
      10
      11                                       B
      12         The willfulness of the stay violation is a question of fact.
      13   Eskanos & Adler, P.C. v. Leetien (In re Leetien), 309 F.3d 1210,
      14   1213 (9th Cir. 1992).   This instance entails multi-step analysis.
      15         When the automatic stay came into effect as a consequence of
      16   the filing of LeGrand’s voluntary chapter 7 filing, Cavalry’s EWO
      17   was in the hands of the employer in a “dormant” status.   The EWO
      18   was effective and potent to the extent that whenever LeGrand’s
      19   disposable income within garnishment limits exceeded his family
      20   support obligation then the Cavalry EWO would be honored.
      21         Cavalry’s EWO, like what the military has variously known as
      22   booby trap, surprise firing device, IED, or land mine awaited
      23   automatic detonation by the stimulus of surplus income.
      24         Cavalry and Winn knew of the bankruptcy filing and of the
      25   automatic stay, knew that their EWO remained effective to trigger
      26   a withholding upon the occurrence of increased income, and knew
      27   that the correct way to disarm the EWO was to terminate it.
      28


                                           12
Filed 02/06/20                          Case 19-21198                           Doc 51



       1         One might debate whether Cavalry and Winn willfully violated
       2   the automatic stay when they did not immediately terminate their
       3   EWO upon learning of the bankruptcy filing and the automatic
       4   stay, or, instead, when the EWO actually captured some surplus
       5   wages.   In either event, it counts as “willful.”
       6         A creditor who knows of the automatic stay and has the power
       7   to revoke some contingent action that would violate the stay but
       8   declines to do so acts “willfully” for purposes of § 362(k)(1).
       9         It follows that Cavalry and Winn were “willful” in their
      10   violations of the automatic stay.
      11
      12                                    III
      13         What of the fact that some of Cavalry’s garnishments
      14   occurred after the discharge was entered?
      15         As the Supreme Court has made explicit, bankruptcy courts
      16   have civil contempt authority for discharge violations derived
      17   from the conjunction of § 524(a)(2) and § 105(a).    11 U.S.C.
      18   §§ 105(a) & 524(a)(2); Taggart, 139 S.Ct. at 1801.
      19
      20                                     A
      21         The usual remedy for discharge injunction infractions are
      22   limited to civil contempt.    The appropriate parameters of civil
      23   contempt in any given situation are fact intensive.
      24         Civil contempt sanctions are designed to coerce compliance
      25   and to compensate for losses, including costs and attorneys’
      26   fees, stemming from noncompliance with the injunction.    Taggart,
      27   139 S.Ct at 1801; United States v. Utd. Mine Workers of Am., 330
      28   U.S. 258, 303-04 (1947); Dyer, 322 F.3d at 1192; In re Dickerson,


                                             13
Filed 02/06/20                         Case 19-21198                              Doc 51



       1   510 B.R. 289, 297-98 (Bankr. D. Id. 2014).
       2         Taggart clarifies that the standard to find civil contempt
       3   is objective, but subjective good or bad faith may affect the
       4   size of the range of losses attributable to noncompliance with
       5   the injunction.    Bad faith may widen the range of what is
       6   compensatory.    Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991)
       7   ($996,644.65).    Good faith may narrow the range.   Young v. United
       8   States ex rel. Vuitton et Fils S.A., 481 U.S. 787, 801 (1987).
       9         In addition to coercion and compensation, civil contempt
      10   may, if necessary, include “relatively mild” non-compensatory
      11   fines tailored to rule enforcement.    Dyer, 322 F.3d at 1193;
      12   Dickerson, 510 B.R. at 298.
      13         In sum, the degree of sanctions other than compensation is
      14   limited to the least possible exercise of power adequate to the
      15   end of preventing repetition.    Taggart, 139 S.Ct. at 1802.
      16
      17                                     B
      18         When, as here, a violation of the discharge injunction is
      19   merely continuation of pre-discharge conduct that violated the
      20   automatic stay, § 362(k)(1) continues to provide stronger, more
      21   explicit, and more definite statutory remedies that are more
      22   adequate to the task than the least-possible-exercise-of-power
      23   restriction on civil contempt.
      24         An automatic stay violation that continues post-discharge
      25   remains eligible for § 362(k)(1) remedies, including actual
      26   damages, costs and attorneys’ fees, and, punitive damages, until
      27   the stay violation is purged by actual restitution.    Snowden, 769
      28   F.3d at 659 & 662; Sundquist, 566 B.R. at 586.


                                            14
Filed 02/06/20                        Case 19-21198                             Doc 51



       1         It would be an odd system that strips an individual debtor
       2   of the potent § 362(k)(1) statutory punitive damages remedy
       3   against a creditor violating the automatic stay in bad faith but
       4   then holds that, because the stay violation persisted past entry
       5   of discharge, the § 524 discharge injunction insulates that same
       6   bad actor with civil contempt’s milder least-possible-exercise-
       7   of-power approach of civil contempt.
       8
       9                                   IV
      10         Under either the § 362(k)(1) regime for automatic stay
      11   violations or the civil contempt regime for discharge injunction
      12   violations, the relative good or bad faith of the defendant is
      13   relevant to fashioning the award.    And, in the case of
      14   § 362(k)(1), such analysis is vital to the question of whether
      15   circumstances are “appropriate” for punitive damages.
      16
      17                                    A
      18         We begin by positing the baseline for what would have been a
      19   good faith response to notice the automatic stay was being
      20   violated.
      21         The good faith response to the July 10 letter faxed to
      22   Cavalry’s counsel by LeGrand’s counsel would have been an
      23   immediate message or telephone call to the effect:    “There must
      24   have been a mistake.   We apologize.   We are immediately
      25   investigating to correct the situation by making sure our EWO is
      26   terminated and promise to make the debtor whole.”
      27         If that good faith response had been made, then the
      28   attorneys’ fee component of damages would have been low and


                                           15
Filed 02/06/20                        Case 19-21198                              Doc 51



       1   punitive damages would be less likely to be awarded.
       2
       3
       4                                    B
       5         That good faith response was not what happened.     The facts
       6   are more indicative of lack of good faith.
       7
       8                                    1
       9         Cavalry and Winn did nothing for nineteen days after
      10   receiving formal notice from debtor’s counsel – no call to
      11   debtor’s counsel, no email to debtor’s counsel, no letter to
      12   debtor’s counsel, no effort towards terminating the EWO.      No
      13   effort to act like reasonable adults.      Meanwhile, at least two
      14   more withholdings occurred.
      15         Nor can Cavalry and Winn hide behind honest mistake.     They
      16   knew the law regarding “dormant” EWOs linked to support
      17   obligations (“premier creditor’s rights firm in California”).
      18   They knew as of the Employer’s Return of February 14 that they
      19   had a “dormant” EWO lodged with the employer that would remain
      20   effective for two years.   They admitted in open court that they
      21   knew they had an affirmative duty to terminate that EWO.      When
      22   they received notice of entry of discharge, they knew that no
      23   theory of law would validate that “dormant” EWO.19
      24
      25         19
                 They may have been betting that the chapter 7 case would
      26   be dismissed before entry of discharge so that the “dormant”
           order would retain vitality and betting that there would be no
      27   surplus income available to garnish while the automatic stay was
           in effect. As it turned out, they lost both bets. The case was
      28   not dismissed and there were garnishments while the automatic
           stay was in effect. Now it is time to pay up under § 362(k)(1).

                                           16
Filed 02/06/20                        Case 19-21198                             Doc 51



       1         Despite all that knowledge, it was not until after receipt
       2   by Cavalry and Winn of the debtor’s sanctions motion filed and
       3   served by mail on day sixteen after the July 10 notice that
       4   Cavalry and Winn acted to terminate their EWO.
       5         This smacks of a passive-aggressive mindset of doing nothing
       6   on the chance that debtor’s counsel may not figure out how to
       7   initiate a legal action or may back off out of concern for
       8   expense.   Perhaps that is a useful collection strategy elsewhere.
       9   But in the face of the bankruptcy automatic stay and the
      10   discharge injunction, it amounts to playing with fire.
      11         Bottom line: no inference of good faith on those facts.
      12
      13                                    2
      14         The papers presented by Winn materially misstate key facts
      15   so as to hide its nineteen-day delay.
      16         The fact is that Winn received the faxed letter from the
      17   debtor’s counsel on July 10 and did nothing by way of response
      18   and ignored all telephone calls until July 19 when, after Winn
      19   had received mail service of the debtor’s motion for sanctions,
      20   Winn issued a termination of the earnings withholding order.
      21         That chronology adds up to a nineteen-day stonewall by Winn
      22   with knowledge of on-going violation of the discharge injunction,
      23   which led to at least two additional garnishments.   Winn has
      24   explaining to do, but curiously makes no attempt to do so.
      25         Winn dodges mention of its nineteen-day stonewall nine times
      26   with statements implying it acted promptly.   For example:   “Winn
      27   terminated the levy upon review of the letter from debtor’s
      28


                                           17
Filed 02/06/20                        Case 19-21198                             Doc 51



       1   counsel, prior to receipt of any funds.”20
       2         All in all, those statements are designed to cover up Winn’s
       3   nineteen-day delay and are indicative of less than good faith.
       4
       5                                    3
       6         Respondent’s papers materially misstate the law by way of
       7   selective citations that focus on a general rule and omit mention
       8   of the applicable exception.   There is no mention of the section
       9
                 20
      10         Declaration of Laura McCarthy Hoalst, ¶ 13.   The other
           eight statements are:
      11
                “Upon notice of the employer’s enforcement of the earnings
      12   withholding order, Winn terminated the levy and instructed the
           sheriff to release any funds to the debtor.” Response to Order
      13   to Show Cause, p.2, ll.18-19.
      14        “The file remained closed until debtor’s counsel, Sharon
      15   [Susan] Turner, contacted this office regarding the execution.
           As of that date, no funds had been received from the sheriff, and
      16   a termination of the execution was sent to the sheriff on July
           29, 2019.” Memorandum of Authorities, p.2, ll.12-14.
      17
                “Upon learning of the belated enforcement of the wage levy,
      18   Winn issued a termination of the execution on July 29, 2019,
           instructing any funds to be returned to the debtor.” Memorandum
      19   of Authorities, p.3, ll.13-15.
      20        “Upon being made aware, Winn terminated the levy.”
      21   Memorandum of Authorities, p.5, ll.7-8.

      22        “Any delay in issuing the termination was without intent and
           knowledge that the employer enforced the executed [sic]
      23   approximately three months after service.” Memorandum of
           Authorities, p.5, ll.12-14.
      24
                “As soon as the respondents learned of the garnishment, they
      25   terminated.” Hearing Transcript, p.7, ll.11-12 (Atty Hoalst to
      26   court).

      27        “As soon as Winn Law Group became aware of the situation,
           they terminated.” Id., p.9, ll.7-8 (Atty Hoalst to court).
      28        “As soon as we learned about it, we terminated it.” Id.,
           p.21, ll.7-8.

                                           18
Filed 02/06/20                           Case 19-21198                           Doc 51



       1   that provides for simultaneous enforcement of withholding for
       2   support and an EWO.    CAL. CODE CIV. PRO. § 706.030(c)(3).
       3         Instead of citing and addressing the implications of
       4   § 706.030(c)(3), notice of the applicability of which was
       5   implicit in the Employer’s Return that reported that the EWO was
       6   not being returned as “ineffective,” Winn hides from
       7   § 706.030(c)(3) and perpetrates an exercise in misdirection
       8   designed to create the misimpression that the subject
       9   garnishments were the result of improper procedure.
      10         Winn’s brief cites only to § 706.023 rendering garden-
      11   variety EWOs as “ineffective” in situations not involving a prior
      12   support order and to § 706.104 governing the Employer’s Return,
      13   requiring return to the levying officer of an “ineffective” EWO.
      14   Then the brief quotes the description of § 706.023 and § 706.104
      15   in a prominent California treatise, AHART, ENFORCING JUDGMENTS
      16   §§ 6:1215-16.    Memorandum of Authorities, pp.3-4.
      17         As explained above, § 706.030(c)(3) simultaneous withholding
      18   constitutes an exception to the general rule of priority in
      19   § 706.023.   The same Ahart treatise, on which Winn relies, agrees
      20   and accurately describes the exception regarding simultaneous
      21   withholding.    AHART, ENFORCING JUDGMENTS §§ 6:1224-25.
      22         Yet Winn blames something abnormal about the simultaneous
      23   withholding prescribed by § 706.030(c)(3).21       All was correct.
      24
                 21
                 “No further action was taken to enforce the judgment after
      25   receipt of the notice [of bankruptcy]. This was because of the
      26   employer’s return indicating that there was already a support
           order received prior to the Cavalry writ. Under normal
      27   procedure, the writ would not have been enforced.” Declaration
           of Laura McCarthy Hoalst, ¶ 7 (emphasis supplied). In fact, the
      28   procedure was correct and normal.


                                              19
Filed 02/06/20                        Case 19-21198                           Doc 51



       1         This court seriously doubts that “the premier creditor
       2   rights law firm in California” innocently forgot to mention
       3   § 706.030(c)(3) and innocently forgot to read and cite to the
       4   court the next page of the Ahart treatise.
       5         In fact, the Employer’s Return in this instance noted that
       6   there was a prior order for support and that Cavalry’s EWO was
       7   not being returned as “ineffective.”
       8
       9                                    V
      10         Next comes the question of remedies.
      11
      12                                    A
      13         This court is persuaded by clear and convincing evidence
      14   that Cavalry and Winn “willfully” violated the automatic stay by
      15   not preventing the Cavalry EWO from being enforced on seven
      16   occasions following the filing of the debtor’s chapter 7 case, a
      17   consequence which is that actual damages, including costs and
      18
      19        “In this case, it appears that the employer starting [sic]
           enforcing the writ May 22, 2019, enforcing it after the prior
      20
           order expired or was satisfied. This was not proper procedure as
      21   set forth in the Ahart, California Practice Guide.” Memorandum
           of Authorities, p.4, ll.13-15 (emphasis supplied). In fact, it
      22   was precisely the proper procedure as described on the next page
           of the Ahart treatise.
      23
                “Winn ... relied on the employer’s return that it was
      24   ineffective due to an existing levy.” Id., p.5, ll.11-12. The
           Employer’s Return, quite properly, did not say the writ was
      25   ineffective and did say the writ was not being returned.
      26
                “The employer’s return indicated that a previously served
      27   levy was pending. Procedurally, the writ should have been
           returned to the sheriff and would have expired.” Response of
      28   Winn Law Group, p.2, ll.9-11 (emphasis supplied). Wrong again.


                                           20
Filed 02/06/20                         Case 19-21198                             Doc 51



       1   attorneys’ fees are in order pursuant to § 362(k)(1).
       2         This court is also persuaded that this situation presents
       3   § 362(k)(1) “appropriate circumstances” for punitive damages.
       4         Winn and Cavalry have conducted themselves in reckless or
       5   callous disregard for the rights of the debtor and not in good
       6   faith.    Goichman v. Bloom (In re Bloom), 875 F.2d 224, 228 (9th
       7   Cir. 1989).
       8         Upon being notified of the offending garnishments, they did
       9   nothing that could be construed as a good faith response.      They
      10   stonewalled debtor’s counsel for nineteen days without excuse –
      11   no response to her written notice, no response to her numerous
      12   phone calls, no voluntary termination of the EWO.     It was only
      13   under the compulsion resulting from mail service of the debtor’s
      14   sanctions motion, which had been filed on day sixteen, that they
      15   terminated the EWO.    This delay caused two additional
      16   garnishments to occur.    Callous disregard of the law and the
      17   rights of the debtor is an understatement.
      18         In this court, Winn and Cavalry have conspicuously failed to
      19   address, explain, extenuate, or excuse their nineteen-day delay
      20   in terminating the EWO.    They have misrepresented facts in their
      21   papers.    They have misrepresented the law in their papers.
      22         Notice of the possibility of punitive damages was given in
      23   this court’s Order to Show Cause.     Winn and Cavalry have
      24   addressed the question in their responses and at the hearing.
      25
      26                                     B
      27         Attorneys’ fees and costs are claimed by debtor’s counsel to
      28   have been $4,500.00 as of August 20, 2019.     Winn has conceded


                                            21
Filed 02/06/20                          Case 19-21198                           Doc 51



       1   that it will pay reasonable attorneys’ fees and costs and raised
       2   no opposition to that sum.    The time reasonably necessary to
       3   prepare for and appear at the hearing in court warrants an
       4   additional $1,000.00.    Hence, the damages component attributable
       5   to attorneys’ fees and costs is $5,500.00.
       6         There is no dispute that the amount actually garnished was
       7   $883.35.    Winn has documented $165.37 in refunds to the debtor.
       8         Actual damages include emotional distress.   Dawson v. Wash.
       9   Mutual Bank (In re Dawson), 390 F.3d 1139, 1146 (9th Cir. 2004).
      10         The declaration by Mr. LeGrand, prepared on July 18, 2019,
      11   in the midst of the garnishments describes how they were posing a
      12   hardship.   He and his family, including three young children at
      13   home, were living on a tight budget that was being thrown into
      14   deficit by the garnishments.    He was worried about being able to
      15   pay rent and buy food.   The loss of those funds was proving
      16   “extremely stressful.”   He expected a fresh start from bankruptcy
      17   but the unexpected garnishment forced him to spend a lot of time
      18   working with his attorney; the whole situation was “stressful”
      19   and “terrible.”   Declaration of Debtor, Dkt. 23 (7/18/19).
      20         The length of the period of the garnishments from May 22 and
      21   through August 7 necessarily imposed some emotional distress on
      22   an individual wage earner trying to support a family on a tight
      23   budget while working an average of twenty-three hours of overtime
      24   per week.   That continuing emotional distress must have been
      25   aggravated by the nineteen-day stonewall by Cavalry and Winn.
      26         Some confirmation of stress and disruption inflicted on the
      27   debtor comes from the observation in a filing of August 20, 2019,
      28   by his counsel, who is essentially a solo practitioner, that “a


                                             22
Filed 02/06/20                         Case 19-21198                               Doc 51



       1   significant amount of time” had been consumed communicating with
       2   her client “far more than initially anticipated.”      Motion of
       3   Sanctions for Violations of Automatic Stay, p.3, ll.2-3.      It is a
       4   fact of law practice that representing individuals in matters
       5   such as bankruptcy entails a considerable amount of time spent
       6   helping to calm the fears of clients.
       7         This court is persuaded by a preponderance of evidence and
       8   based on its assessment of the credibility of Mr. LeGrand, and
       9   notwithstanding the absence of expert opinion evidence, that
      10   there has been emotional distress deserving of compensation in
      11   the amount of $3,500.00.
      12         Accordingly, actual damages total $9,883.35.22
      13
      14                                     C
      15         Punitive damages are authorized by § 362(k)(1) in
      16   “appropriate cases.”    As this court has previously explained,
      17   this is a statutory form of punitive damages as to which Congress
      18   has provided little guidance.    Sundquist, 566 B.R. at 609-14.
      19         Case law regarding § 362(k)(1) establishes that there should
      20   be some showing of reckless or callous disregard for the law or
      21   for rights of others.    Bloom, 875 F.2d at 228.
      22         That reckless-or-callous-disregard standard can be
      23   established by conduct that is malicious, wanton, or oppressive.
      24   Snowden, 769 F.3d at 657.
      25         The Supreme Court in dealing with common law punitive
      26   damages has installed three guideposts: (1) degree of
      27
                 22
      28         A credit of $165.37 will be allowed against the judgment
           for funds returned by Winn.

                                            23
Filed 02/06/20                        Case 19-21198                                Doc 51



       1   reprehensibility of the defendant’s misconduct; (2) the disparity
       2   between the actual or potential harm suffered by the plaintiff
       3   and the punitive damages award; and (3) the difference between
       4   the punitive damages awarded and civil penalties authorized or
       5   imposed in comparable cases.   State Farm Mut. Automobile Ins. Co.
       6   v. Campbell, 538 U.S. 408, 418 (2003); BMW of N. Am. Inc. v.
       7   Gore, 517 U.S. 559, 575 (1996).
       8         The nineteen-day stonewall tips the scales of
       9   reprehensibility in this case.    Sophisticated debt collectors
      10   plainly know the law regarding the bankruptcy automatic stay.
      11   There is no explanation other than reckless or callous disregard
      12   for the law for not immediately having terminated the EWO upon
      13   learning of the stay violations.       Although Cavalry and Winn were
      14   given full and fair opportunity to explain why they refused
      15   promptly to respond to debtor’s counsel and did nothing until
      16   after the debtor filed and served the motion for sanctions, they
      17   say nothing about that period and implicitly equate nineteen days
      18   and two additional garnishments with “immediate” action.
      19         An award of approximately two and one half times the actual
      20   damages will be proportional and within traditional bounds.
      21         Comparable cases in matters such as the Fair Debt Collection
      22   Act, in which the majority are attorneys’ fee awards, regularly
      23   exceed that which is being awarded here as punitive damages.
      24         Hence, punitive damages are awarded under § 362(k)(1) in the
      25   amount of $25,000.00.
      26
      27                                     VI
      28         Finally, Winn contends that Cavalry should not be held


                                             24
Filed 02/06/20                             Case 19-21198                           Doc 51



       1   liable for any award because Winn, as Cavalry’s counsel, is the
       2   party that did not terminate the EWO when it should have done so
       3   upon learning of the bankruptcy filing.
       4         It is, however, long settled law that clients are held
       5   accountable for the acts and omissions of their attorneys.
       6   Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507
       7   U.S. 380, 396-97 (1993); Link v. Wabash R. Co., 370 U.S. 626,
       8   633-34 (1962); Smith v. Ayer, 101 U.S. 320, 325-26 (1879).
       9         Cavalry and Winn are sophisticated debt collectors who know
      10   and are expected to comply with bankruptcy law.       The acts and
      11   omissions of Winn in this case were on behalf of Cavalry, the
      12   party that reviewed the notice of bankruptcy and directed that
      13   the file be closed.        There is nothing unfair about holding both
      14   Cavalry and Winn accountable.       To the extent they disagree, they
      15   remain free to allocate the consequences among themselves.
      16
      17                                        ***
      18         Cavalry and Winn willfully violated the automatic stay and
      19   pursuant to 11 U.S.C. § 362(k)(1) are jointly and severally
      20   liable for $34,883.35, consisting of actual damages of $9,883.35
      21   and punitive damages of $25,000.00.
      22
      23          February 06, 2020

      24
      25
      26
      27
      28


                                                25
Filed 02/06/20                         Case 19-21198                    Doc 51



       1                    INSTRUCTIONS TO CLERK OF COURT
                                     SERVICE LIST
       2
                The Clerk of Court is instructed to send the attached
       3   document, via the BNC, to the following parties:
       4   Dumace Leonard LeGrand
           7811 Sumersdale Dr., #170
       5   Sacramento, CA 95823
       6   Susan J. Turner
           331 J Street #200
       7   Sacramento, CA 95814
       8   Laura McCarthy Hoalst
           Winn Law Group
       9   110 East Wilshire Avenue, Suite 212
           Fullerton, CA 92832-1960
      10
           Douglas M. Whatley
      11   PO Box 538
           Folsom, CA 95763-0538
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                            26
